JUDGE HOLT
delivered the opinion oe the court.
In tMs action to settle the estate oí Nathan Law*200son, deceased, a decree was entered in May, 1880, to sell the decedent’s lands for the payment of' debts created prior to the passage of the act of' the Legislature of April 9, 1878, by which the redemption of land sold by a commissioner under a decree was authorized, when it did not bring two-thirds of its appraised value.
The judgment did not direct that it be sold subject to an equity of redemption; it is silent upon, this point; and the commissioner, after having it properly appraised, sold it on July 19, 1880, the appellants becoming the purchasers at less than the-indebtedness, and also at less than two-thirds of the-appraised value. The sale was confirmed in October, 1880, but no deed has ever been made to them.
In May, 1881, another judgment was rendered, directing the sale of the equity of redemption; and under this judgment, to which the appellants objected, it was sold, and purchased by other parties.
The sale having been reported to the court, it was. confirmed over the exceptions filed by the appellants, who objected to it and the decree under which it was made, upon the ground that the act supra was. unconstitutional, so far as it, by its terms, was made-applicable to debts created prior to its passage.
In the case of Collins v. Collins, 79 Ky., 88, this identical question arose, but between the debtor- and his creditor; and it was held that the act was-unconstitutional so far as it related to debts created prior to its passage.
The opinion was based upon the fact that it was. *201not a mere reg'nlation of the remedy, bnt that it. affected the right of the creditor; that it did not. merely provide how the remedy should be employed, but that it decreased its value by providing that what was before an absolute sale should be but a conditional one; thus giving the debtor an equitable right which he did not have when the contract was made, and falling within the constitutional inhibition against laws impairing the obligation of contracts.
In this instance, however, neither the creditor nor-the debtor is complaining. The sale of the equity of redemption benefited both, and aided to pay the-indebtedness of an insolvent estate. The appellants purchased when they were bound to take notice of’ the law in question, and then, for the first time, acquired .any right to the land or interest in the matter. The obligation of no contract was impaired, so-far as they are concerned, which existed when the-Legislature enacted the law. It is true that the law-existing when a contract is made enters into it as-an integral part of it; but this is available only to-the parties to it, or those who become interested in the enforcement of the obligation arising out of it. The appellants were not parties to, nor had they any interest in, the indebtedness, which was created prior to the passage of the act, and which was enacted prior to their contract of purchase.
They are, therefore, not in a position to complain. The owner of a particular estate could as well be-heard to complain that an act of the Legislature is. unconstitutional, because it divests -the remainder-man of his right.
*202Mr. Cooley, in Ms work on Constitutional Limitations, page 197, says: “Prima facie, and upon the face of the act itself, nothing will generally appear to show that the act is not valid, and it is only when some person attempts to resist’ its operation and calls in the aid of the judicial power to pronounce it void ■as to him, his property or his rights, that the objection of unconstitutionality can be presented and ••sustained. Respect for the Legislature, therefore, ■concurs with well established principles of law in the conclusion that such an act is not void, but -voidable only; and' it follows, as a necessary legal inference from this position, that this ground of avoidance can be taken advantage of by those only who have a right to question the validity of the •act, and not by strangers.”
It is also urged that the judgment ordering the sale of the equity of redemption must be reversed "because it does not describe the land.
•It' is true that a decree directing the sale of land •should so describe it as to enable the commissioner to act without reference to any other paper or pleading in the case. In this instance the commissioner’s ■report of the assets of the estate, and also the first judgment of sale, specifically describe the land; but the judgment ordering the sale of the equity of redemption simply says: “This court’s master commissioner is hereby directed to make sale of the redemption in and to said land, same being described by metes and bounds in said former order, do which said court is referred for boundaries.”
It had already given the date of said former judg*203ment; and waiving the question whether the last judgment should not be considered a continuation merely of the first one, and the land, therefore, sufficiently described, we are of the opinion that the ■appellants, as purchasers under the former decree, .are not in a position to make this question.
Judgment affirmed.